



COURT OF APPEAL FOR ONTARIO

CITATION: Zeppieri & Associates v.
    Cascio, 2014 ONCA 915

DATE: 20141219

DOCKET: C59039

Hoy A.C.J.O., Simmons and Tulloch JJ.A.

BETWEEN

Zeppieri & Associates

Respondent

and

Michele Cascio

Appellant

Allison Pyper and Jean-Alexandre De
    Bousquet, for the appellant

Gregory Gryguc, for the respondent

Heard and released orally: December 15, 2014

On appeal from the order of Justice David L. Corbett of
    the Superior Court of Justice, dated June 10, 2014.

ENDORSEMENT

[1]

The appellant Michele Cascio appeals the June 10, 2014 order of the
    motion judge dismissing the appellants motion for an order setting aside the
    Consent Certificate of Assessment dated June 7, 2013, declaring the associated
    Minutes of Settlement void and directing an assessment of costs.

[2]

In the Consent Certificate of Assessment, the assessment officer
    certified that the appellant owed his former counsel  the respondent, Zeppieri
    & Associates  $7,500.

[3]

The respondent argues, and the appellant now concedes, that the motion
    judges decision which dismisses the appellants challenge to a Certificate and
    Minutes of Settlement providing for the payment of $7,500 to the respondent is
    a final order of a judge of the Superior Court of Justice for a single payment
    of not more than $50,000, exclusive of costs. Accordingly pursuant to s.
    19(1.2)(a) of the
Courts of Justice Act
, the appellants appeal lies
    to the Divisional Court and not this court.

[4]

This appeal is accordingly quashed.

[5]

If so advised, the appellant shall be at liberty to appeal to the
    Divisional Court. The respondent shall be entitled to costs in the amount of
    $1,500 inclusive of HST and disbursements.

Alexandra Hoy
    A.C.J.O.

Janet Simmons J.A.

M. Tulloch J.A.


